Title: To George Washington from Amelie-Maxime-Rosalie de Grasse, 23 December 1794
From: Grasse, Amelie-Maxime-Rosalie de
To: Washington, George


        
          Monsieur
          Salem [Mass.] ce 23 Xbre 1794
        
        Je viens a l’instant de recevoir La lettre dont il vous a plu de charger mr Randolph de nous honorer. mes Soeurs et moi vous adressons de vifs et sinceres remercyments votre bien veillance nous a senciblement touchez et nous ne doutions pas, de lautori⟨te⟩ que vous voudriez bien prendre a nous.
        permettez Monsieur que je remette sous vos yeux laffreuse position ou nous nous trouvons votre ame compatissante en seras sendoute touchez.
        ce ne sonts point les fils (mais bien les quatre fille) de celui qui avoit pour vos vertus une si haute Estime, qui reclament vos bontees. non Monsieur si aulieu de quatre Soeurs nous Etions frere, a l’exemple de notre Excelent pere nous vous offrerions nos bras, et nous nous rendrions utile, mais pour notre malheur nous Sommes que des femmes hors d’etat de travailler assez pour pouvoir subsister.
        nous nous Etions flattez de passer a St Domingue et dy vivre sur nos biens mais l’etat de Guerre ou sonts les colonies ne permet pas a des femmes dy sejourner.
        Nous contions trouver icÿ celui a qui depuis la mort de mon Pere nous avions affermer, nos possessions mais il a Ete forcé de ce Sauver des colonies et dabandonner ces proprietes et les notre, il vient de nous Ecrire de St marc ou il Est refugiez, il reconnoit et la dette et limpossibilité de Saquitter nous voila donc Sans ressources d’aucune Genre, ayant vendue tout nos bijoux nous avons pue vivre avec Economie jusquau jourdhui, mais a l’instant ou j’ai l’honneur de vous Ecrire je n’ai pas de quoi a

payer ma pension, et nous Sommes dans le plus grand Embaras, et dans la plus vive douleur, je ne vous Exagere pas ma position elle Est des plus cruele, j’aurois Eté moi même vous Exposer nos malheurs Si jen avois Eu les moyens, je Suis persuadée que nous aurions trouvées en vous ladou⟨ss⟩essement a nos maux mais helas nous Sommes privées de toutes consolation et bientot réduites a mourire de faim, ne pouriez vous pas Monsieur diminuer nos peines, quelques secours, en quelques genre quils puisse Etre quelques Acres de terre que vous obtiendariez pour nous du congrès pouroit Sil ne nous procurois pas laisance, au moins nous faire vivre, Si j’amais, nous rentrons Sur nos possessions notre premier Soins Serois de rendre au congres ce quil auroit bien voulu nous donner a titre de Secours.
        Vous avez Sendoute recue une Seconde lettre de moi. je vous demende un milion de pardon d’etre Si importune. votre indulgence et ma Situation Sonts mes Excuses. vous trouverez Extraordinaire Monsieur de me voir renoncer a lemprunt que j’avois osée vous demender. lors de la demende que je vous en fis j’avois lespoir de pouvoir macquiter promptement je contois Sur la creance du fermier de nos biens, depuis que je suis frustrée de cette Esperence et que jai appris que la republique françoise setoit Emparee de nos biens depuis la fuitte de notre fermier, apresent il ne m’est plus permis demprunter sur un doutte.
        ma delicatesse en souffrirois trop. nous renoncons donc a lemprunt et osons demender des secours. nous Esperons tout de vous monsieur en qui pourions nous mieux plasser notre confiance non nos interet ne peuvent Etre en meilleurs mains, mon Pere en vous quittant penetrée de vos vertus nous apprit a vous cherir et a vous Estimer nous Esperons que les filles de celui que vous avez honoré de votre amitiez trouverons En vous une partie des Sentiments que vous lui acordiez je vous demende bien pardon de mon indiscrette importunité. soyez convinçue que nous sommes avec veneration Monsieur Vos tres humble et tres Obëissante Servante
        
          Amelie de Grasse
        
      